*1084“The Family Court has broad discretion in fashioning orders of disposition” (Matter of Anthony G., 82 AD3d 1235, 1235 [2011]; see Matter of Cooper C., 81 AD3d 643, 644 [2011]; Matter of Gustav D., 79 AD3d 868, 869 [2010]). Here, in determining the least restrictive alternative consistent with the appellant’s best interests and the need for protection of the community (see Family Ct Act § 352.2 [2] [a]), the Family Court providently exercised its discretion in placing the appellant on probation in the enhanced supervision program for a period of 24 months, with the condition that he perform 200 hours of community service (see Matter of Anthony G., 82 AD3d at 1235; Matter of Cooper C., 81 AD3d at 644). The disposition is appropriate for several reasons, including the seriousness of the appellant’s offense, his poor school attendance and performance, his home environment, the findings in the mental health services report, and the recommendations in the probation report (see Matter of Gustav D., 79 AD3d at 869; Matter of Summer D., 67 AD3d 1008, 1009 [2009]; Matter of Gabriel A., 12 AD3d 666, 667 [2004]). Florio, J.E, Hall, Austin and Cohen, JJ., concur.